Name: Commission Implementing Regulation (EU) 2016/13 of 6 January 2016 amending for the 240th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety
 Date Published: nan

 7.1.2016 EN Official Journal of the European Union L 4/10 COMMISSION IMPLEMENTING REGULATION (EU) 2016/13 of 6 January 2016 amending for the 240th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 December 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend twelve entries and delete one entry on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are amended as follows: (a) The entry Nashwan Abd Al-Razzaq Abd Al-Baqi (alias (a) Abdal Al-Hadi Al-Iraqi, (b) Abd Al-Hadi Al-Iraqi, (c) Abu Abdallah). Date of birth: 1961. Place of birth: Mosul, Iraq. Nationality: Iraqi. Other information: (a) Al-Qaida senior official, (b) In custody of the United States of America, as of July 2007. is replaced by the following: Nashwan Abd Al-Razzaq Abd Al-Baqi (alias (a) Abdal Al-Hadi Al-Iraqi, (b) Abd Al-Hadi Al-Iraqi, (c) Omar Uthman Mohammed, (d) Abdul Hadi Arif Ali, (e) Abu Abdallah, (f) Abdul Hadi al-Taweel, (g) Abd al-Hadi al-Ansari, (h) Abd al-Muhayman, (i) Abu Ayub). National identification no.: Ration Card no. 0094195. Date of birth: 1961. Place of birth: Mosul, Iraq. Nationality: Iraqi. Other information: (a) Father's name: Abd al-Razzaq Abd al-Baqi, (b) Mother's name: Nadira Ayoub Asaad. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. (b) The entry Mohammad Tahir Hammid (alias Abdelhamid Al Kurdi). Title: Imam. Date of birth: 1.11.1975. Place of birth: Poshok, Iraq. Other information: (a) A deportation order was issued by the Italian authorities on 18.10.2004; (b) Considered a fugitive from justice by the Italian authorities as of September 2007. Date of designation referred to in Article 2a (4) (b): 12.11.2003. is replaced by the following: Mohammad Tahir Hammid Hussein (alias Abdelhamid Al Kurdi). Title: Imam. Date of birth: 1.11.1975. Place of birth: Poshok, Iraq. Nationality: Iraqi. Address: Sulaymaniya, Iraq. Other information: Mother's name: Attia Mohiuddin Taha. Date of designation referred to in Article 7d(2)(i): 12.11.2003. (c) The entry Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Address: Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005. is replaced by the following: Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Address: Germany. National identification no: Ration card 6110922. Other information: Mother's name: Khadija Majid Mohammed. Date of designation referred to in Article 7d(2)(i): 6.12.2005. (d) The entry Farhad Kanabi Ahmad (alias (a) Kaua Omar Achmed, (b) Kawa Hamawandi (previously listed as). Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweise ) A 0139243 (revoked as at Sep.2012). Address: Iraq. Date of designation referred to in Article 2a (4) (b): 6.12.2005 is replaced by the following: Farhad Kanabi Ahmad (alias (a) Kaua Omar Achmed, (b) Kawa Hamawandi (previously listed as) (c) Kawa Omar Ahmed. Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0139243 (revoked as at Sep. 2012). Address: Arbil  Qushtuba  house no. SH 11, alley 5380, Iraq. Other information: Mother's name: Farida Hussein Khadir. Date of designation referred to in Article 7d(2)(i): 6.12.2005 (e) The entry Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil). Date of birth: (a) 2.7.1975, (b) 2.5.1972, (c) 3.7.1975, (d) 1972, (e) 2.5.1975. Place of birth: (a) Dayr Az-Zawr, Syria, (b) Baghdad, Iraq, (c) Mosul, Iraq. Nationality: Syrian. Passport No: T04338017 (Temporary suspension of deportation issued by Alien's Office of the City of Mainz, expired on 8.5.2013). Address: Refugee shelter Alte Ziegelei, 55128 Mainz, Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005. is replaced by the following: Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil, (e) Khalil Ibrahim al-Zahiri). Date of birth: (a) 2.7.1975, (b) 2.5.1972, (c) 3.7.1975, (d) 1972, (e) 2.5.1975. Place of birth: (a) Day Az-Zawr, Syria, (b) Baghdad, Iraq, (c) Mosul, Iraq. Nationality: Syrian. Passport No: T04338017. Address: Refugee shelter Alte Ziegelei, 55128 Mainz, Germany. Photo and fingerprints available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 6.12.2005. (f) The entry Najmuddin Faraj Ahmad (alias (a) Mullah Krekar, (b) Fateh Najm Eddine Farraj, (c) Faraj Ahmad Najmuddin).Address: Heimdalsgate 36-V, 0578 Oslo, Norway. Date of birth: (a) 7.7.1956, (b) 17.6.1963. Place of birth: Olaqloo Sharbajer, Al-Sulaymaniyah Governorate, Iraq. Nationality: Iraqi. Is replaced by the following: Najmuddin Faraj Ahmad (alias (a) Mullah Krekar, (b) Fateh Najm Eddine Farraj, (c) Faraj Ahmad Najmuddin). Address: Heimdalsgate 36-V, 0578 Oslo, Norway. Date of birth: (a) 7.7.1956, (b) 17.6.1963. Place of birth: Olaqloo Sharbajer, Al-Sulaymaniyah Governorate, Iraq. Nationality: Iraqi. (g) The entry Akram Turki Hishan Al-Mazidih (alias (a) Akram Turki Al-Hishan, (b) Abu Jarrah, (c) Abu Akram). Date of birth: (a) 1974, (b) 1975 (c) 1979. Address: Zabadani, Syrian Arab Republic. Date of designation referred to in Article 2a (4) (b): 11.3.2010. is replaced by the following: Akram Turki Hishan Al-Mazidih (alias (a) Akram Turki Al-Hishan, (b) Abu Jarrah, (c) Abu Akram). Date of birth: (a) 1974, (b) 1975, (c) 1979. Address: (a) Deir ez-Zor Governorate Syrian Arab Republic; (b) Iraq, (c) Jordan. National identification no: Ration card no. 0075258. Other information: Mother's name: Masouma Abd al-Rahman. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 11.3.2010. (h) The entry Ghazy Fezza Hishan Al-Mazidih (alias (a) Ghazy Fezzaa Hishan, (b) Mushari Abd Aziz Saleh Shlash, (c) Abu Faysal, (d) Abu Ghazzy). Date of birth: (a) 1974, (b) 1975. Address: Zabadani, Syrian Arab Republic. Date of designation referred to in Article 2a (4) (b): 11.3.2010. is replaced by the following: Ghazy Fezza Hishan Al-Mazidih (alias (a) Ghazy Fezzaa Hishan, (b) Mushari Abd Aziz Saleh Shlash, (c) Abu Faysal, (d) Abu Ghazzy). Date of birth: (a) 1974, (b) 1975. Address: (a) Syrian Arab Republic, (b) Iraq. Date of designation referred to in Article 7d(2)(i): 11.3.2010. (i) The entry Muthanna Harith Al-Dari (alias (a) Dr. Muthanna Al Dari, (b) Muthana Harith Al Dari, (c) Muthanna Harith Sulayman Al-Dari, (d) Muthanna Harith Sulayman Al-Dhari, (e) Muthanna Hareth Al-Dhari, (f) Muthana Haris Al-Dhari, (g) Doctor Muthanna Harith Sulayman Al Dari Al-Zawba', (h) Muthanna Harith Sulayman Al-Dari Al-Zobai, (i) Muthanna Harith Sulayman Al-Dari al-Zawba'i, (j) Muthanna Hareth al-Dari, (k) Muthana Haris al-Dari, (l) Doctor Muthanna al-Dari, (m) Dr. Muthanna Harith al-Dari al-Zowbai). Title: Doctor. Address: (a) Amman, Jordan, (b) Khan Dari, Iraq (previous address), (c) Asas Village, Abu Ghurayb, Iraq (previous address), (d) Egypt (previous address). Date of birth: 16.6.1969. Place of birth: Iraq. Nationality: Iraqi. Date of designation referred to in Article 2a (4) (b): 25.3.2010. is replaced by the following: Muthanna Harith Al-Dari (alias (a) Dr. Muthanna Al Dari, (b) Muthana Harith Al Dari, (c) Muthanna Harith Sulayman Al-Dari, (d) Muthanna Harith Sulayman Al-Dhari, (e) Muthanna Hareth Al-Dhari, (f) Muthana Haris Al-Dhari, (g) Doctor Muthanna Harith Sulayman Al Dari Al-Zawba', (h) Muthanna Harith Sulayman Al-Dari Al-Zobai, (i) Muthanna Harith Sulayman Al-Dari al-Zawba'i, (j) Muthanna Hareth al-Dari, (k) Muthana Haris al-Dari, (l) Doctor Muthanna al-Dari, (m) Dr. Muthanna Harith al-Dari al-Zowbai). Title: Doctor. Address: (a) Amman, Jordan, (b) Khan Dari, Iraq (previous address), (c) Asas Village, Abu Ghurayb, Iraq (previous address), (d) Egypt (previous address). Date of birth: 16.6.1969. Place of birth: Iraq. Nationality: Iraqi. National identification no.: Ration card number 1729765. Other information: Mother's name: Heba Khamis Dari. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 25.3.2010. (j) The entry Ibrahim Awwad Ibrahim Ali Al-Badri Al-Samarrai (alias (a) Dr. Ibrahim Awwad Ibrahim  Ali al-Badri al-Samarrai', (b) Ibrahim 'Awad Ibrahim al-Badri al-Samarrai, (c) Ibrahim 'Awad Ibrahim al-Samarra'i, (d) Dr. Ibrahim Awwad Ibrahim al-Samarra'i, (e) Abu Du'a, (f) Abu Duaa, (g) Dr. Ibrahim, (h) Abu Bakr al-Baghdadi al-Husayni al-Quraishi, (i) Abu Bakr al-Baghdadi. Title: Dr. Address: Iraq. Date of birth: 1971. Place of birth: (a) Samarra, Iraq, (b) Iraq. Nationality: Iraqi. Other information: (a) Leader of Al-Qaida in Iraq; (b) Currently based in Iraq; (c) Prominently known by nom de guerre (Abu Du'a, Abu Duaa'). Date of designation referred to in Article 2a(4)(b): 5.10.2011. is replaced by the following: Ibrahim Awwad Ibrahim Ali Al-Badri Al-Samarrai (alias (a) Dr. Ibrahim Awwad Ibrahim  Ali al-Badri al-Samarrai', (b) Ibrahim 'Awad Ibrahim al-Badri al-Samarrai, (c) Ibrahim 'Awad Ibrahim al-Samarra'i, (d) Dr. Ibrahim Awwad Ibrahim al-Samarra'i, (e) Abu Du'a, (f) Abu Duaa', (g) Dr. Ibrahim, (h) Abu Bakr al-Baghdadi al-Husayni al-Quraishi, (i) Abu Bakr al-Baghdadi. Title: Dr. Address: (a) Iraq; (b) Syria. Date of birth: 1971. Place of birth: (a) Samarra, Iraq, (b) Iraq. Nationality: Iraqi. Identification no.: Ration card number 0134852. Other information: (a) Currently based in Iraq and Syria; (b) Prominently known by nom de guerre (Abu Du'a, Abu Duaa'); (c)Wife's name: Saja Hamid al-Dulaimi; (d) Wife's name: Asma Fawzi Mohammed al-Kubaissi. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 5.10.2011. (k) The entry Abu Mohammed Al-Jawlani (alias (a) Abu Mohamed al-Jawlani, (b) Abu Muhammad al-Jawlani, (c) Abu Mohammed al-Julani, (d) Abu Mohammed al-Golani, (e) Abu Muhammad al-Golani, (f) Abu Muhammad Aljawlani, (g) Muhammad al-Jawlani, (h) Shaykh al-Fatih; (i) Al Fatih). Date of birth: Between 1975 and 1979. Place of birth: Syria. Nationality: Syrian. Address: In Syria as at June 2013. Other information: Since January 2012, he is the Leader of Al-Nusrah Front for the People of the Levant. Date of designation referred to in Article 2a (4) (b): 24.7.2013 is replaced by the following: Abu Mohammed Al-Jawlani (alias (a) Abu Mohamed al-Jawlani, (b) Abu Muhammad al-Jawlani, (c) Abu Mohammed al-Julani, (d) Abu Mohammed al-Golani, (e) Abu Muhammad al-Golani, (f) Abu Muhammad Aljawlani, (g) Muhammad al-Jawlani, (h) Shaykh al-Fatih, (i) Al Fatih, (j) Amjad Muzaffar Hussein Ali al-Naimi, (k) Abu Ashraf). Date of birth: (a) Between 1975 and 1979; (b) 1980. Place of birth: Syria. Nationality: Syrian. Address: (a) Mosul, Souq al-Nabi Yunis; (b) In Syria as at June 2013. Other information: Mother's name: Fatma Ali Majour. Description: Dark complexion. Height: 1.70 m. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 24.7.2013. (l) The entry Tarkhan Ismailovich Gaziev (alias (a) Ramzan Oduev, (b) Tarkhan Isaevich Gaziev, (c) Husan Isaevich Gaziev, (d) Umar Sulimov, (e) Wainakh, (f) Sever, (g) Abu Bilalal, (h) Abu Yasir, (i) Abu Asim, (j) Husan); Date of birth: 11.11.1965; Place of birth: Bugaroy Village, Itum-Kalinskiy District, Republic of Chechnya, Russian Federation; Address: a) Syrian Arab Republic (located in as at August 2015), b) Iraq (possible alternative location as at August 2015; Nationality: (Not registered as a citizen of the Russian Federation); Passport No.: 620169661 (Russian foreign travel passport number); Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. is replaced by the following: Tarkhan Ismailovich Gaziev (alias (a) Ramzan Oduev, (b) Tarkhan Isaevich Gaziev, (c) Husan Isaevich Gaziev, (d) Umar Sulimov, (e) Wainakh, (f) Sever, (g) Abu Bilalal, (h) Abu Yasir, (i) Abu Asim, (j) Husan), Date of birth: 11.11.1965, Place of birth: Bugaroy Village, Itum-Kalinskiy District, Republic of Chechnya, Russian Federation, Address: a) Syrian Arab Republic (located in as at August 2015), b) Iraq (possible alternative location as at August 2015, Nationality: (Not registered as a citizen of the Russian Federation), Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. (2) The following entry under the heading Natural persons is deleted: Rafik Mohamad Yousef (alias Mohamad Raific Kairadin). Date of birth: 27.8.1974. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0092301. Address: Germany. Other information: (a) Member of Alsar Al-Islam; (b) In prison in Germany. Date of designation referred to in Article 2a (4) (b): 6.12.2005.